 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,)                   Case No.: ED19-0045M
11                            )
                 Plaintiff,   )                   ORDER OF DETENTION PENDING
12                            )                   FURTHER REVOCATION
            v.                )                   PROCEEDINGS
13   ARMANDO NOE BATEN-ROJAS, )                   (FED. R. CRIM. P. 32.1(a)(6); 18
                              )                   U.S.C. § 3143(a)(1))
14                            )
                 Defendant.   )
15                            )
16         The defendant having been arrested in this District pursuant to a warrant
17 issued by the United States District Court for the WESTERN District of TEXAS
18 for alleged violation(s) of the terms and conditions of probation or supervised
19 release; and
20         Having conducted a detention hearing pursuant to Federal Rule of Criminal
21 Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a)(1), the Court finds that:
22 A. (X) The defendant has not met his/her burden of establishing by clear and
23            convincing evidence that he/she is not likely to flee if released under 18
24            U.S.C. § 3142(b) or (c). This finding is based on the following:
25            (X)   information in the Pretrial Services Report and Recommendation
26            (X)   information in the violation petition and report(s)
27            (X)   the defendant’s nonobjection to detention at this time
28            ()    other:


                                              1
 1
 2           and/ or
 3 B. () The defendant has not met his/her burden of establishing by clear and
 4        convincing evidence that he/she is not likely to pose a danger to the safety of
 5        any other person or the community if released under 18 U.S.C. § 3142(b) or
 6        (c). This finding is based on the following:
 7           () information in the Pretrial Services Report and Recommendation
 8           () information in the violation petition and report(s)
 9           () the defendant’s nonobjection to detention at this time
10           () other:
11
12 IT THEREFORE IS ORDERED that the defendant be detained pending the further
13 revocation proceedings.
14
15 Dated: January 28, 2019                 _____________ ___________
                                              KENLY KIYA KATO
16                                              United States Magistrate Judge
17
18
19
20
21
22
23
24
25
26
27
28


                                              2
